In an action, inter alia, to recover damages for misrepresentation in connection with the sale of real property, defendants Gelarie, Goldstein, Schwartz and F & T Goldstein Realty Company appeal from an order of the Supreme Court, Kings County, dated March 19, 1980, which denied their motion for summary judgment dismissing the complaint as against them. Order reversed, on the law, without costs or disbursements, and motion granted. The specific disclaimer clause contained in the parties’ contract of sale precludes the purchasers from now claiming that they relied upon any of the appellants’ alleged misrepresentations (see Wittenberg v Robinov, 9 NY2d 261; Danann Realty Corp. v Harris, 5 NY2d 317). Titone, J. P., Gibbons, O’Connor and Thompson, JJ., concur.